

117 HR 4753 IH: Accredited Investor Self-Certification Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4753IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Davidson introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Act of 1933 to permit individuals to self-certify as an accredited investor, and for other purposes.1.Short titleThis Act may be cited as the Accredited Investor Self-Certification Act. 2.Accredited investor self-certification(a)In generalSection 2(a)(15) of the Securities Act of 1933 (77b(a)(15)) is amended—(1)by redesignating clause (i) as subparagraph (A);(2)in subparagraph (A), as so redesignated, by striking or at the end;(3)by redesignating clause (ii) as subparagraph (B);(4)in subparagraph (B), as so redesignated, by striking the period at the end and inserting ; and; and(5)by adding at the end the following:(C)with respect to an issuer, any individual that has self-certified to the issuer that the individual understands the risks of investment in private issuers, using such form as the Commission shall establish, by rule, but which form may not be longer than 2 pages in length..(b)RulemakingNot later than the end of the 1-year period beginning on the date of enactment of this Act, the Securities and Exchange Commission shall issue rules to carry out the amendments made by subsection (a), including establishing the form required under such amendments.